Decree of the Queens County Surrogate’s Court dismissing the petition of Alleyne Macnab Runyon to revoke letters of administration issued to Agnes Rampe, on the estate of Mary O’Connor, deceased, reversed on the law and the facts, the petition granted, with costs to the appellant, payable out of the estate, and the matter remitted to the Surrogate’s Court for the entry of a decree accordingly, and for further proceedings. The documentary proof in this case establishes that the decedent and appellant’s father, James, were the children of John and Margaret Smith. This proof was also sufficient to establish that the declarants, quoted by the witnesses, were related to the family of which the declarants assumed to speak, slight proof being sufficient for this purpose. (Richardson on Evidence [5th ed.], § 259.) The facts and circumstances evidenced herein, including the fact that appellant’s father and the decedent recognized that Margaret George — formerly Margaret Smith — was their mother at the time of the funeral of that individual, as did the half brother, Thomas Frederick George, and that decedent recognized that petitioner and her sisters and brother were decedent’s nieces and nephew, all confirm the propriety of a finding that the appellant’s father was decedent’s brother. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.